MCCARTHY, J.
Appellants were convicted in the district court of the crime of rape, and appealed. They ordered a transcript from the clerk in accordance with C. S., 9077, and procured an order from the district judge for a reporter’s transcript of the evidence, proceedings and exceptions, in accordance with C. S. 9013. In the meantime the court reporter died, showing was made that his successor could not prepare the transcript, and it is now stipulated by the attorney general and appellants’ counsel that no reporter’s transcript can ever be procured. Respondent moves to dismiss the appeal on the ground that there is no transcript. Upon *128order of this court the -clerk of the district court has furnished a clerk’s transcript, lacking that of the reporter. Appellants repudiate it, contending that they should not be forced to submit the case to this court on appeal without the reporter’s transcript. By way of opposition to respondent’s motion, appellants move this court to reverse the judgment and remand the ease for a new trial on the ground that a reporter's transcript cannot be obtained. On the argument of respondent’s motion to dismiss the appeal counsel for appellants also submitted argument in support of their present motion, the court reserving opinion as to whether it presented a proper question for consideration at this stage of the proceedings or at all.
The time within which the record on appeal in a criminal case shall be filed in the supreme court is fixed by statute, (C. S., see. 9077.) Criminal appeals are thus differentiated from civil appeals, in that in civil appeals see. 7166 provides that the transcript shall be filed within such time as is now or shall be designated by rule of the supreme court. In criminal appeals under section 9077, the transcript must be filed within forty days from the time the appeal is taken unless further time is given by the district court or by a member of the supreme court. By sec. 9077 it is provided that the record on appeal from a final judgment of conviction shall consist of copies of the notice of appeal, the record as the same is or shall be provided by see. 9040, and the reporter’s transcript in ease there be one. That is the record which must be filed within forty days or some extension thereof. But sec. 9013, which provides for a transcript in lieu of a bill of exceptions, states that a failure of the reporter to obtain an extension of time shall not in anywise impair the rights of the parties to the action, and sec. 9079 provides that the court may dismiss an appeal if the return is not made as provided in the last article, unless, for good cause, it enlarges the time for that purpose. In view of the language of secs. 9013 and 9079, lapse of time in filing transcript in a criminal case is not a jurisdictional matter, and it rests in the discretion of the court to dismiss the appeal or *129enlarge the time for filing transcript. We conclude that, under the circumstances of this case, this discretion should be exercised in favor of denying the motion to dismiss the appeal.
There is another reason for such conclusion. It is stipulated by the parties that it is impossible to procure the reporter’s transcript. Appellants contend that on this ground the judgment should be reversed and a new trial granted by this court in the exercise of its appellate jurisdiction. This court has held that it has no power to grant a new trial on this ground in the exercise of its original jurisdiction. (State v. Ricks, 32 Ida. 232, 180 Pac. 257, 13 A. L. R. 99.) The question whether it can and should do so in the exercise of its appellate jurisdiction is now squarely raised and should be decided on a hearing of the appeal rather than on a motion to dismiss it.
Bespondent contends that the view which we have taken of the motion to dismiss the appeal in this case is in conflict with the decision in State v. Squires, 15 Ida. 327, 97 Pac. 411, and with several other decisions of this court in which appeals have been dismissed or transcripts stricken for failure to substantially comply with the statutes and rules of this court. In all these cases it appeared that the appellant had not procured and filed his transcript in accordance with the statutory provisions and rules of the court although it was in his power so to do. They are thus distinguished from a ease like the present where the failure to file the transcript was due to the fact that it was beyond the power of the appellant. Under such circumstances this court is not forced to dismiss the appeal and should not do so.
Bespondent has moved to strike the clerk’s transcript on the grounds, first, that it was not filed within six months of the perfection of the appeal; second, that no transcript was served upon respondent or filed within 60 days after the appeal; third, that the court has no authority to order the transcript brought here or consider it and that appellants have disavowed it. The first two grounds are disposed of *130by the reasons given above in discussing the motion to dismiss the appeal. As to the last ground, Constitution, art. 5, sec. 9, gives this court the power to issue all writs necessary or proper to the complete exercise of its appellate jurisdiction. Under this provision the court had the power to order the transcript sent here whether defendants’ counsel approved or disavowed it.
The first point raised upon the appeal is that neither the probate court sitting as committing magistrate, nor the district court, acquired jurisdiction because the complaint before the former was made on information and belief and the information in the latter was not verified. As a matter of fact, the complaint shown in the transcript was not made on information and belief, but was a positive sworn statement. Our statute does not require an information to be verified. (C. S., see. 8810.) But on this appeal these questions are not properly before this court. All these points were raised in the lower court by motions to quash the information and in arrest of judgment. The only way this court can pass upon them is by reviewing the orders of the lower court. This can be done only if these questions are brought here by proper bills of exception. (O. S., secs. 9008, 9010; State v. Maguire, 31 Ida. 24, 169 Pac. 175.) Such bills of exception could have been furnished by appellants, the matter not being affected by the loss of the reporter’s transcript.
Appellant contends that he has a constitutional right to appeal, that for the full enjoyment of this right he is entitled to the reporter’s transcript of the proceedings of the trial below, and that to affirm the judgment, in the absence of that transcript, would be to deprive him of his liberty without due process of law, in violation of the constitutional guarantee.
There are some cases in which it is held that the supreme court has power, in the exercise of its original jurisdiction to grant a new trial, where the record of the trial below is not available, without fault of appellant. (Bailey v. United States, 3 Okl. Cr. 175, 104 Pac. 917, 25 L. R. A., N. S., 860; *131State v. Reed, 67 Mo. 36; Borrowscale v. Bosworth, 98 Mass. 34.) The contrary is held in State v. Ricks, supra, thus settling that question in this state.
In other cases it is held that the court has such power in the exercise of appellate jurisdiction. The reasons for this conclusion are best expressed in certain decisions of the supreme courts of Wyoming and Oklahoma. The Wyoming constitution provides that the supreme court shall have power to issue writs necessary and proper to the complete exercise of its appellate and revisory jurisdiction. “Incidental to the power to compel a correct reeord to be sent up, or a bill of , exceptions to be settled, is the power, as it seems to us, of ordering a new trial of the cause, where it is made to appear that the only reeord in the cause has been destroyed without possibility of substitution through no fault of the appellant, or where, without fault on the part of the appellant or his counsel, but solely because of the neglect or delay of some court official, or some accident or act of Providence for which no one is responsible, it has become impossible for a bill of exceptions to be settled, without which the errors complained of cannot be considered.” (Richardson v. State, 15 Wyo. 465, 485, 89 Pac. 1027, 1034, 12 Ann. Cas. 1048.)
In an Oklahoma case the appellant was unable to furnish a bill of exceptions owing to the death of the judge who tried the case. The court said: ‘ ‘ This defendant has the constitutional right to have this court consider the facts of this case, and the legal questions involved in the light of these facts, and of all that transpired at the trial, and he cannot be deprived of this right by the death of the judge who tried the case.” (Tegler v. State, 3 Okl. Cr. 595, 139 Am. St. 976, 107 Pac. 949. See, also, Elliott v. State, 5 Okl. Cr. 63, 113 Pac. 213.) These decisions hold that a supreme court, which is granted general appellate jurisdiction by the constitution, has the power to reverse the judgment and grant a new trial in such cases and that it should be done.
Opposed to the line of authorities mentioned above is another line which holds that inability to procure a transcript *132of the proceedings is not ground for reversing a judgment and granting a new trial. The reasons for this conclusion are well summed up in the decisions of the supreme courts of Iowa, Illinois, Minnesota and California.
“Moreover, we are not prepared to hold that failure to perfect a record or an appeal because of noneomplianee with reasonable legislative regulations can be excused by a showing that such noncompliance was occasioned by accident, casualty, or misfortune, or that refusal to give effect to such excuse, is the denial of a constitutional right.....In such cases the appeal fails, not because a constitutional right is denied, but because of failure to comply with the conditions constitutionally imposed upon its exercise. If the failure is caused by unavoidable casualty, the party thus handicapped suffers a misfortune, but no wrong for which either constitution or statute provides a remedy.” (Dumbarton Realty Co. v. Erickson, 143 Iowa, 677, 685, 136 Am. St. 778, 21 Ann. Cas. 258, 120 N. W. 1025, 1028.)
“We do not understand that the appellate courts of this state, or this court, is vested with power to grant new trials merely for the purpose of relieving a party of hardship resulting from some defect in the record, even though he is chargeable with no omission of duty or negligence whatever. On appeals or writs of error these courts sit merely for the purpose of reviewing the record upon errors properly assigned, and reverse and remand cases to be retried only when it is shown that error was committed in the former trial. The rule contended for does not address itself to our sense of justice. All presumptions are in favor of the fairness, impartiality, and regularity of the proceedings of the trial court. The party in whose favor the judgment has been rendered is on appeal or writ of error entitled to the benefit of those presumptions, and yet this rule deprives him of his judgment, and sends him back to the trial court to re-establish his claim, because, as is said, Ms adversary has been, without his fault, deprived of the means of pointing out *133errors which are said to have been committed on the former trial.” (Alley v. McCabe, 147 Ill. 410, 35 N. E. 615.)
“It would be a dangerous rule to hold that a loss of some of the records in a particular case was a good and sufficient reason for granting a new trial. The statutes do not authorize it, and the court should not open the gate to a new field for prolonging litigation.” (Peterson v. Lundquist, 106 Minn. 339, 119 N. W. 50.)
“It is incumbent on appellant to show error and we know of no rule which permits us to presume that defendant did not have a fair trial because a portion of the record upon her appeal has been destroyed without fault of either party. ’ ’ (People v. Botkin, 9 Cal. App. 244, 98 Pac. 861.)
There can be no distinction between civil and criminal cases in this regard.
Idaho constitution, art. 5, sec. 9, provides: “The supreme court shall have jurisdiction to review, upon appeal, any decision of the district courts, or the judges thereof. The supreme court shall also have original jurisdiction to issue writs of mandamus, certiorari, prohibition, and habeas corpus, and all writs necessary or proper to the complete exercise of its appellate jurisdiction.”
Id., art. 5, see. 13, provides: “ .... the legislature shall provide a proper system of appeals and regulate by law, when necessary, the methods of proceeding in the exercise of their powers of all the courts below the supreme court, so far as the same may be done without conflict with this constitution.”
In Re Neil, 12 Ida. 749, 87 Pac. 881, this court said: “Both the constitution and statute guarantee to him [the defendant] the right of appeal from any judgment of conviction rendered and entered against him.” And in Weiser Irr. Dist. v. Middle Valley etc. Co., 28 Ida. 548, at 552, 155 Pac. 484, 485: “We believe it will at once be admitted that the right to appeal at law is and always has been purely statutory, and that the legislature may prescribe in what cases, under what circumstances and from what courts appeals may be taken.”
*134State v. Ricks, supra, quotes the sentence from In re Neil quoted just above and also states: “The appellate jurisdiction of this court is limited to reviewing upon appeal the decisions of the district courts or the judges thereof.”
The expressions quoted from In re Neil and State v. Ricks, supra, seem to be in conflict with the expression quoted from Weiser Irr. Dist. v. Middle Valley etc. Co., supra. The conflict, however, is apparent rather than real. Considering constitution, art. 5, see. 9, and art. 5, sec. 13, and their proper relation to each other, it is clear that the right of appeal, can be exercised only through the channels, and in the method, provided by the legislature.
Touching the power of this court on appeal, C. S., sec. 9086, provides: “The court may reverse, affirm, or modify the judgment or order appealed from, and may set aside, affirm or modify any or all of the proceedings subsequent to, or dependent upon, such judgment or order, and may, if proper, order a new trial.”
In State v. Ricks, supra, it is held that the power to grant a new trial, conferred by that section, is dependent upon a reversal of the judgment upon a review thereof on appeal; also that the right of appeal, of which one convicted of crime in a district court may avail himself, is a right to call on the exercise of such powers as this court possesses to review, upon appeal, the decisions of the district courts or judges thereof.
The method of appealing and supplying the record is committed to the legislature. In Boise-Payette Lumber Co. v. McCarthy, 31 Ida. 305, 170 Pac. 920, this court said:
“A proper system of appeals, under art. 5, see. 13, of the state.constitution, includes not only the character of the record to be used upon appeal, but also the questions which may be raised by the record.
“The constitution has committed to the legislature, and not to the courts, the task of prescribing’ what the record on appeal shall contain and the method by which it shall be prepared and authenticated.”
The provision of Idaho constitution, art. 5, sec. 13, giving this court original jurisdiction to issue any writ necessary to *135the exercise of its appellate jurisdiction gives it power to compel compliance with the statutory method of appeal, wherever possible. We do not agree with the view of the Wyoming court that, as a necessary incident to this power,goes the implied power to reverse the judgment when the method of supplying the record provided by statute is ineffective.
The judgment is presumed to be valid in the absence of a showing to the contrary.
“All presumptions are in favor of the regularity of the proceedings of courts of record, and in the absence-of any showing to establish the fact as to whether or not the court has complied with the requirements of law in course of the trial, the presumption will at once arise that the law has been complied with.” (State v. Suttles, 13 Ida. 88, 88 Pac. 238.)
The appellate power of this court is to review any decision of the district court (constitution, art. 5, see. 9), and to reverse, affirm, or modify the same. (C. S., sec. 9086.) This necessarily implies error committed by the court below. Such error must be made to appear to this court. Otherwise, the presumption is in favor of the validity of the judgment and the fairness of the trial. In the absence of a showing of error, there is nothing calling for the exercise of our power to reverse the judgment on appeal. Certainly the loss of the transcript was not due to any error in the proceedings -below. It is argued that appellants have a constitutional right to be heard on the facts. They have a constitutional right to be heard in this court through the system of appeal provided by the legislature. The method of obtaining and presenting the record of the trial below is purely statutory. The fact that this method fails in the present case because of the death of the reporter does not result in depriving appellants of any constitutional right. The machinery provided by the legislature becomes ineffective in such case, but this does not affect the constitutional question. Nor does it follow that the appellants are deprived of their liberty without due process of law. They are entitled to a *136hearing in this court, but only by the method and through the machinery provided by statute. If that method turns out to be ineffective in this case because of the death of the reporter this does not deprive them of due process nor constitute ground for reversing the judgment.
In many eases the machinery provided by law may prove inadequate to meet all emergencies. If new evidence is discovered after the statutory time for granting a new trial on. that ground has elapsed, the judicial machinery provided is insufficient for that particular emergency. It is conceivable that hardship might result, but no court would on that ground usurp the power to reverse the judgment and grant a new trial. The defendant would be remitted to his remedy before the Pardon Board. So in this case that remedy obtains. The Pardon Board can require the defendants to make a showing that they were not rightly convicted, whereas, this court is asked to act blindly, without any showing, and in face of the presumption of regularity.
Much is said in appellants’ brief about the practical results which may follow a decision of this case one way or the other. It is argued that a great injustice will be perpetrated if the appellants were not given a fair trial below. If their rights were violated on the trial, it would have been possible for them to have presented at least some of the more important questions by a bill of exceptions, if, instead of asking us to grant them a new trial because of the loss of the transcript, they and their counsel had attempted to prepare a bill of exceptions when they first learned of its loss. On the other hand, if the contrary view be held, and court records are destroyed by fire or other disaster, all judgments must be reversed in cases where the destruction occurred before the time to appeal had elapsed. This would result in many obvious miscarriages of justice.
We conclude that no ground is shown for reversing the judgment of the lower court. Accordingly it is affirmed.
Rice, C. J., and Dunn, 3., concur.